Title: [Diary entry: 16 April 1785]
From: Washington, George
To: 

Saturday 16th. Mercury at 44 in the Morning—50 at Noon and 54 at Night. A great Hoar frost and Ice at least the ⅛ of an Inch thick. What injury this may have done to the fruit & vegetation, will soon be seen. The Buds of every kind of tree & Shrub are swelling. The tender leaves of many had unfolded. The Apricot blossoms were putting forth. The Peaches, & Cherries were upon the point of doing the same. The leaves of the Apple tree were coming out. Those of the weeping willow & Lilac had been out many days, and were the first to show themselves. The Sasafras was ready to open. The red bud had begun to open but not to make any show. The Dogwood had swelled into buttons. The Service tree was showing its leaf and the Maple had been full in bloom ten days or a fortnight. Of this tree I observed great difference in the colour of the blossoms; some being of a deep scarlet, bordering upon Crimson—others of a pale red, approaching yellow. Rid to Muddy hole and discovered that the Wheat ground which had been sowed with Orchard grass Seed had received little or no benefit from the rolling it had obtaind being two hard & dry, & two much baked for the roller to make a proper impression. The Corn hills yielded but little to its weight, and the interstices scarcely being touched. It is to be feared therefore that the Seed (especially if rain shd. not come soon) will be all lost. The Clover field seems to be well broke by the Roller at the place.  Sowed one Bushel & three Pecks of the Albany, or field Pea in the inclosure behind the Garden, called the Vineyard. This ground had been Hooed in the winter—lately plowed; cross plowed; & Harrowed and the Pease harrowed in. Cross harrowed with a bush the field of Grass which had been Sowed the two preceeding days at the Home House and began to Roll it abt. 2 Oclock for the third time. Planted some Filberts given me by my Sister Lewis, in the row in which the Everlasting Pea was planted on Thursday; and stuck a stake where they finished. These were planted Six Inches a part in the row. After Breakfast Doctr. Craik went up to Alexandria & returned in the Afternoon. Mrs. Charles Stuart, Nelly Stuart, & Betsey Custis came to Dinner & stayed all Night. After Dinner Colo. Allison and Miss Harrison returned to Alexa.